Title: From John Adams to Gabriel Duvall, 13 October 1808
From: Adams, John
To: Duvall, Gabriel



CopySir
Quincy October 13 1808

I have received the Letter you did me the honor to write me on the Seventeenth of September; and in Answer to it I beg leave to inform you, that the account of the fourteen thousand dollars granted on the Second of March 1797 for the further Accommodation of the Household of the President of the United States was Settled before I left Washington, as appears by the enclosed Copy of a Letter to me from Mr Wolcott, Secretary of the Treasury, the Original of which Subscribed by him is now in my possession, and by my Certificate given in consequence of it. The Money that remained unexpended, I returned to the Treasy and the Articles purchased with that which had been expended, together with all the Articles that had been left by my Predecessor were delivered to the Agent appointed by Congress to receive them, before I left Washington.
Hoping that this will be Satisfactory, I am / very respectfully, Sir your most humble Servant

J. Adams